DETAILED ACTION
	For this Office action, Claims 6-8 are pending.  Claims 6-8 are new, and Claims 1-5 have been cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kierzkowski et al. (herein referred to as “Kierzkowski”, US 6069113) in view of Qiu, US Pat Pub. 2014/0170170.
	Regarding instant Claim 6, Kierzkowski discloses a method of controlling algae blooms in a water for treatment (Abstract; composition effective as an algaecide), comprising inhibiting growth of algae in the water for treatment (Abstract; Col. 8, Lines 13-22; composition removes growth of algae when placed in body of water) by administration of an effective amount of an algaecide containing acetylacetone (Abstract; Col. 4, Lines 1-35; Col. 8, Lines 13-22; acetylacetone used as chelating agent for copper complex used in biocide at an amount needed to remove growth of algae).
	However, while Kierzkowski discloses the inhibition of growth of algae, the reference is silent on cyanobacteria.
	Qiu discloses an anti-cyanobacteria recombinant antibody polypeptide in the same field of endeavor as Kierzkowski, as it solves the mutual problem of controlling algae growth (Abstract; Paragraph [0003]; removal of harmful algae growth).  Qiu further discloses that algaecides containing the compounds recited in Kierzkowski may also inhibit undesirable cyanobacteria growth (Paragraph [0002]; Paragraph [0003]; Paragraph [0034]).

	Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the cyanobacteria comprises Microcystis aeruginosa (Qiu, Paragraph [0034]).  
	Regarding instant Claim 8, Claim 6, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the effective amount of acetylacetone in the water for treatment is not less than 7 mg/L (Kierzkowski, Col. 6, Lines 42-54; Qiu, Paragraph [0003]; algaecide is effective at levels of 1 mg/L, higher doses would also be effective).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/22/2022